Case 4:20-cv-05640-YGR Document 233-1 Filed 01/06/21 Page 1 of 3




           EXHIBIT 1
      Case 4:20-cv-05640-YGR Document 233-1 Filed 01/06/21 Page 2 of 3




                                                                                  Jay P. Srinivasan
                                                                                  Direct: +1 213.229.7296
                                                                                  JSrinivasan@gibsondunn.com




October 11, 2020


VIA ELECTRONIC MAIL

Yonatan Even
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019

Re:    Cameron et al. v. Apple Inc. (No. 19-cv-03074-YGR), In re Apple iPhone Antitrust
       Litigation (No. 11-cv-06714-YGR)

Dear Yonatan:

Pursuant to the January 9, 2020 Stipulated Protective Order entered by the Court in the
above-titled actions, as well as the Stipulation between Epic Games, Inc. and Apple Inc. and
Protective Order, entered by the Court on October 2, 2020, Defendant Apple Inc. (“Apple”)
produces documents Bates-stamped, APL-APPSTORE_00000001 through APL-
APPSTORE_09100216, via a hard drive sent yesterday for delivery on October 12. The
password will be sent separately via email.

The hard drive includes all document productions made to date in the above-titled actions.
Please note that at Developer Plaintiffs’ request, we changed the name of the custodial
metadata field from DesignatedCustodians to Custodian; however, it provides substantively
the same information.

These productions were made subject to and without waiver of Apple’s Responses and
Objections to the Consumer Plaintiffs’ First Set of Requests for Production, served on
November 12, 2019, and Apple’s Responses and Objections to the Developer Plaintiffs’ First
Set of Requests for Production, served on November 18, 2019. They are being re-produced
now with the understanding that Epic Games may not litigate the decisions made in the
above-titled actions that led to these productions, including but not limited to scope of
responsiveness, confidentiality determinations, and privilege assertions. Apple, of course,
remains willing to meet and confer with Epic Games related to their own ongoing and
potentially forthcoming discovery disputes.
     Case 4:20-cv-05640-YGR Document 233-1 Filed 01/06/21 Page 3 of 3




October 11, 2020
Page 2



Please let us know if you have any questions or issues accessing this production.

Sincerely,



Jay P. Srinivasan

JPS/hrsp
